Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 4 TO THE

SERIES 2000-VFC SUPPLEMENT TO THE POOLING AND SERVICING

AGREEMENT

THIS AMENDMENT NO. 4 (this “Amendment”) to the Series 2000-VFC Supplement to the
Pooling and Servicing Agreement is made as of August 25, 2009, by and among
Navistar Financial Securities Corporation, a Delaware corporation, as Seller,
Navistar Financial Corporation (“NFC”), a Delaware corporation, as Servicer, and
The Bank of New York Mellon, a New York banking corporation, as Master Trust
Trustee.

The Seller, the Servicer, and the Master Trust Trustee are parties to the Series
2000-VFC Supplement, dated as of January 28, 2000 (as amended, the “Series
2000-VFC Supplement”). The Seller, the Servicer and the Master Trust Trustee
have agreed to amend the Series 2000-VFC Supplement in the manner set forth
herein. Capitalized terms used herein but not otherwise defined have the
meanings set forth in the Series 2000-VFC Supplement.

1. Amendment to Section 2.01. The following provisions of Section 2.01 shall be
amended as follows:

 

  (a) The definition of “ABS Transaction” shall be added:

“ABS Transaction” shall mean the first issuance of asset-backed securities by
the Master Trust or Navistar Financial Dealer Note Master Owner Trust, a
Delaware statutory trust, after the Fourth Amendment Effective Date in which the
highest rated class of such asset-backed securities is rated at least “AAA” or
its equivalent by not less than two of Fitch, S&P and Moody’s.

 

  (b) The definition of “Credit Agreement” shall be amended by (i) replacing the
phrase “Third Amendment Effective Date” with the phrase “Fourth Amendment
Effective Date” and (ii) adding the following proviso immediately prior to the
final period of such definition:

“; provided that if the foregoing agreement shall be replaced by a Replacement
Credit Agreement, the term “Credit Agreement” shall, unless otherwise indicated,
thereafter mean the Replacement Credit Agreement.

 

  (c) The definition of “Dealcor Dealer Notes Pool Percentage Limit” shall be
added:

“Dealcor Dealer Notes Pool Percentage Limit” means 12.5%; provided, however,
that (a) on and after the closing date for an ABS Transaction, the “Dealcor
Dealer Notes Pool Percentage Limit” shall be the equivalent percentage limit
specified in any early amortization event for the related series of notes issued
in the ABS Transaction that is based on the aggregate principal balance



--------------------------------------------------------------------------------

of the Dealcor Dealer-related Dealer Notes, and (b) if no ABS Transaction is
executed by December 28, 2009, the “Dealcor Dealer Notes Pool Percentage Limit”
shall mean 10% on and after December 28, 2009.

 

  (d) The definition of “Draw Amount” shall be hereby deleted in its entirety
and replaced with the following:

“Draw Amount” shall mean, with respect to any Transfer Date, the least of
(a) the Deficiency Amount for such Transfer Date, (b) the Available Subordinated
Amount as of the end of the preceding Transfer Date plus any Incremental
Subordinated Amount with respect to the Distribution Date related to such
preceding Transfer Date, if any, plus funds on deposit in the Spread Account as
of such Transfer Date and (c) Available Draw Funds for such Transfer Date.

 

  (e) The definition of “Projected Spread” shall be hereby deleted in its
entirety and replaced with the following:

“Projected Spread” shall mean, with respect to the Distribution Date next
following the Distribution Date to which such Transfer Date relates, the sum of
(a) the positive amount, if any, by which (i) the sum of (A) Projected Monthly
Interest for such Distribution Date, and (B) the Projected Monthly Servicing Fee
for the Due Period in which such Transfer Date occurs exceeds (ii) the Projected
Dealer Note Income as of such Transfer Date and (b) an amount equal to the
Projected Spread Percentage multiplied by the Invested Amount as of such
Distribution Date.

 

  (f) The definition of “Projected Spread Percentage” shall be added:

“Projected Spread Percentage” shall mean 1.25%; provided, however, that after
the closing date of an ABS Transaction, “Projected Spread Percentage” shall mean
the equivalent percentage specified in such ABS Transaction.

 

  (g) The definition of “Required Subordinated Amount” shall be hereby deleted
in its entirety and replaced with the following:

“Required Subordinated Amount” shall mean, with respect to any Transfer Date
related to a Due Period, an amount equal to the Required Subordinated Amount
Percentage multiplied by the Maximum Subordinated Amount as of such Transfer
Date.

 

  (h) The definition of “Required Subordinated Amount Percentage” shall be
added:

“Required Subordinated Amount Percentage” shall mean 99.5%, provided, however,
that and after the closing date of an ABS Transaction, “Required Subordinated
Amount Percentage” shall mean the equivalent percentage specified in such ABS
Transaction, provided further, however, that in no event shall the “Required
Subordinated Amount Percentage” mean a percentage smaller than 97%.

 

2



--------------------------------------------------------------------------------

  (i) The definition of “Subordinated Percentage” shall be hereby deleted in its
entirety and replaced with the following:

“Subordinated Percentage” means 30.0%; provided however, that (a) if, prior to
the earlier of December 28, 2009, and the completion of an ABS Transaction, all
the Dealcor Dealer-related Dealer Notes are removed from the Master Trust,
“Subordinated Percentage” shall mean 25.0%; (b) on and after the closing date of
an ABS Transaction or any other issuance of “AAA” (or “AAA” equivalent) rated
asset-backed securities by the Master Trust or Navistar Financial Dealer Note
Master Owner Trust, the “Subordinated Percentage” will mean the equivalent
credit enhancement level for the “AAA”-rated (or “AAA” equivalent rated) class
of securities issued in such ABS Transaction or other issuance, as applicable;
(c) on and after December 28, 2009, if NFC has not executed an ABS Transaction,
“Subordinated Percentage” shall mean (i) 30%, if all Dealcor Dealer-related
Dealer Notes are removed from the Master Trust and (ii) 35% if all DealCor
Dealer-related Dealer Notes have not been removed from the Master Trust; and
(d) if any outstanding series of Dealer Note Securities (other than the Floating
Rate Dealer Note Asset Backed Notes, Series 2005-1, issued by Navistar Financial
Dealer Note Master Owner Trust) rated in the highest investment category by
either Moody’s or S&P is downgraded, the Subordinated Percentage will be set at
the level reasonably determined by the Administrative Agent necessary to support
a rating in the highest investment category for long-term debt on the Series
2000-VFC, subject to the consent of the Seller, or, if the Seller shall not so
consent, the Purchase Expiration Date shall be deemed to have occurred.

 

  (j) The definition of “Fourth Amendment Effective Date” shall be added:

“Fourth Amendment Effective Date” means August 25, 2009.

 

  (k) The definition of “Replacement Credit Agreement” shall be added:

“Replacement Credit Agreement” has the meaning specified in Section 6.01(v).

 

3



--------------------------------------------------------------------------------

2. Amendment to Section 4.05(b). Section 4.05(b) shall be amended in its
entirety to read as follows:

(b) If the Deficiency Amount for any Transfer Date is greater than zero, the
Master Trust Trustee, acting in accordance with written instructions from the
Servicer, shall apply available funds from the following sources in the
following order of priority in the same manner as Available Certificateholder
Interest Collections, each of which applications shall reduce such Deficiency
Amount (all such available funds being the “Available Draw Funds” for such
Transfer Date):

(i) funds on deposit in the Spread Account;

(ii) Available Seller’s Finance Charge Collections;

(iii) for any Transfer Date occurring during any Early Amortization Period,
funds on deposit in the Liquidity Reserve Account;

provided, however, that the amount applied pursuant to this Section 4.05(b)
shall not exceed the Draw Amount. The Available Subordinated Amount shall be
reduced by the aggregate amount of Available Draw Funds applied pursuant to
clauses (ii) and (iii) of this Section 4.05(b).

3. Amendment to Section 4.07(a)(i). Section 4.07(a)(i) shall be amended in its
entirety to read as follows:

(i) On each Transfer Date related to a Due Period for which a Deficiency Amount
exists, the amount required by Section 4.05(b)(ii) shall be applied as specified
in Section 4.05(b).

4. Amendment to Section 5.01(a). Section 5.01(a) shall be amended in its
entirety to read as follows:

(a) The Paying Agent shall distribute (in accordance with the Monthly Servicer
Certificate and Settlement Statement delivered by the Servicer to the Master
Trust Trustee and the Paying Agent pursuant to Section 3.04(d) of the Agreement)
to each Series 2000-VFC Certificateholder of record on the preceding Record Date
(other than as provided in Section 12.02 of the Agreement respecting a final
distribution) on each Distribution Date such Certificateholder’s pro rata share
(with respect to Monthly Interest, Non-Use Fees, Excess Commitment Fees and
Additional Amounts, the amount of such items payable to each such
Certificateholder, and with respect to distribution of principal, based on the
aggregate fractional undivided interests represented by the Series 2000-VFC
Certificates held by such Certificateholder) of the amounts on deposit in the
Series 2000-VFC Accounts as is payable to the Series 2000-VFC Certificateholders
on such Distribution Date pursuant to Sections 4.10(a), (b) and (c); provided,
however, that until such time as Bank of America’s Commitment is $250,000,000 or
less, any principal

 

4



--------------------------------------------------------------------------------

distributed pursuant to this Section 5.01(a) in connection with a reduction of
the Maximum Funded Amount and a non-pro rata reduction of Bank of America’s
Commitment pursuant to the proviso to the second sentence of Section 2.05 of the
Certificate Purchase Agreement shall be first distributed to Bank of America
until Bank of America’s Funded Amount is equal to its Commitment as so reduced.

5. Amendment to Section 6.01(k). Section 6.01(k) shall be amended in its
entirety to read as follows:

(k) on any Determination Date, the quotient of (i) the product of (a) the sum of
Dealer Note Collections for each of the related Due Period and the two
immediately preceding Due Periods and (b) four divided by (ii) the daily average
principal amount of Dealer Notes outstanding during such Due Periods
(“Turnover”) is less than 1.7 (the “Turnover Trigger”); provided, however, that
(i) on and after the closing date for an ABS Transaction, the early amortization
event described in this clause (k) shall be replaced with the early amortization
event applicable to the series issued in the ABS Transaction based on payment
rate and the definitions relating to calculation of such payment rate trigger
shall be incorporated herein and (b) if no ABS Transaction is executed by
December 28, 2009, the Turnover Trigger shall be increased to 1.9 for any
Determination Date on or after December 28, 2009.

6. Amendment to Section 6.01(v). Section 6.01(v) shall be hereby amended and
restated in its entirety as follows:

(v) NFC shall fail to observe or perform any condition, covenant or agreement
contained in Section 8.01 of the Credit Agreement as in effect on the Fourth
Amendment Effective Date; provided that, except as set forth in the next
following proviso, if the Credit Agreement is terminated or Section 8.01 of the
Credit Agreement or any defined term or provision that affects any calculation
specified in Section 8.01 of the Credit Agreement is terminated, amended,
supplemented or modified, then Section 8.01 as used herein may, at the direction
of the Managing Agents, be similarly terminated, amended, supplemented or
modified; provided, further, that if the Credit Agreement is replaced by a new
credit agreement refinancing all or substantially all of the existing debt under
the Credit Agreement before July 1, 2010 (a “Replacement Credit Agreement”),
then Section 8.01 as used herein will refer to the section or sections
containing corresponding financial covenants in such Replacement Credit
Agreement; and provided further that if the Credit Agreement is replaced by a
Replacement Credit Agreement and such Replacement Credit Agreement is thereafter
terminated or the section or sections containing the corresponding financial
covenants incorporated herein or any defined term or provision that affects any
calculation specified in such section or sections is terminated, amended,
supplemented or modified, then Section 8.01 as used herein may, at the direction
of the Managing Agents, be similarly terminated, amended, supplemented or
modified.

7. Amendment to Section 6.01(z). Section 6.01(z) shall be hereby amended and
restated in its entirety as follows:

(z) the Dealcor Dealer Notes Pool Percentage, as reported on a Monthly Servicer
and Settlement Statement, shall exceed the Dealcor Dealer Notes Pool Percentage
Limit and such Dealcor Dealer Notes Pool Percentage shall not have been reduced
to the Dealcor Dealer Notes Pool Percentage Limit or lower (as evidenced by an
Officer’s Certificate of the Servicer delivered to each Managing Agent or as
shown in the next succeeding Monthly Servicer and Settlement Statement) on any
date on or prior to the due date for delivery of the next succeeding Monthly
Servicer and Settlement Statement.

 

5



--------------------------------------------------------------------------------

8. Amendment to Article IX. A new Section 9.04 shall be added to read as
follows:

“Section 9.04. Incorporation of Additional Amendments. If any ABS Transaction
shall contain additional concentration limits or eligibility requirements
relating to the Dealcor Dealer-related Dealer Notes that are not already
incorporated into this Series Supplement, such concentration limits or
eligibility requirements shall be deemed to be incorporated in this Series
Supplement as of the date of such ABS Transaction.”

9. Condition Precedent. The effectiveness of this Amendment shall be subject to
(i) the execution and delivery of a signature page by each of the parties hereto
and (ii) the effectiveness of the Amendment and Extension to Amended and
Restated Certificate Purchase Agreement, dated as of August 25, 2009. The
Servicer shall provide the Trustee with written notice of the effectiveness of
such amendment and of this Amendment.

10. Miscellaneous. This Amendment shall be construed in accordance with the
internal laws of the State of Illinois, without reference to its conflict of law
provisions, except that the obligations, rights and remedies of the Master Trust
Trustee shall be determined in accordance with the internal laws of the State of
New York, without regard to conflict of law provisions. This Amendment may be
executed in two or more counterparts, each of which shall be an original, but
all of which together constitute one and the same instrument. The provisions of
this Amendment shall be deemed to be incorporated in, and made a part of, the
Series 2000-VFC Supplement; and the Series 2000-VFC Supplement, as amended by
this Amendment, shall be read, taken and construed as one and the same
instrument. Promptly after the execution of this Amendment the Master Trust
Trustee shall furnish written notification of the substance of this Amendment to
each Investor Certificateholder.

*    *    *    *    *

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 4 to the
Series 2000-VFC Supplement to be duly executed by their respective officers as
of the date first written above.

 

NAVISTAR FINANCIAL SECURITIES

CORPORATION

            as Seller

By:  

/s/ M. E. Kummer

Name:   M. E. Kummer Title:   Assistant Treasurer

NAVISTAR FINANCIAL CORPORATION

            as Servicer

By:  

/s/ M. E. Kummer

Name:   M. E. Kummer Title:   Assistant Treasurer

 

7



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON

as Master Trust Trustee

By:  

/s/ Michael Burack

Name:   Michael Burack Title:   Assistant Treasurer

 

8



--------------------------------------------------------------------------------

Acknowledged and Accepted

BANK OF AMERICA, NATIONAL ASSOCIATION,

as Administrative Agent

By:  

/s/ Matt Zimmerman

Name:   Matt Zimmerman Title:   Vice President

 

9